            Case 2:20-cv-00661-KJD-VCF Document 34 Filed 10/05/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      BENJAMIN SPARKS,
4
                            Plaintiff,
5                                                           2:20-cv-00661-KJD-VCF
      vs.                                                   ORDER GRANTING MOTION FOR
6     CHRISTINA MAMER, et al.,                              CLARIFICATION ECF No. 33
7                           Defendant.
8           Before the Court is Defendant Christina Mamer’s Motion for Clarification of Court’s Order (ECF
9    NO. 32) ECF No. 33. The time to oppose this motion has passed and no opposition has been filed. Under
10   LR 7-2(d), the failure of an opposing party to file points and authorities in response to any motion, except
11   a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of
12   the motion.
13          For the reasons stated in the motion, Defendant Mamer asks that the court clarify, “whether the
14   Court intends to substantively rule on her motion to dismiss for failure to timely serve process (ECF No.
15   21), or if the court has deemed it is now moot in light of the Court’s Order of August 27, 2020 (ECF No.
16   32) that extended time for plaintiff to serve [defendant Mamer].”
17          Accordingly,
18          IT IS HEREBY ORDERED that Defendant Mamer’s Motion for Clarification is GRANTED. The
19   court intends to substantively rule on her motion to dismiss for failure to timely serve process (ECF No.
20   21). The court has not deemed that the issues raised in ECF No. 21 are now moot in light of ECF No. 32.
21

22          DATED this 5th day of October, 2020.
23                                                                _________________________
                                                                  CAM FERENBACH
24                                                                UNITED STATES MAGISTRATE JUDGE

25
